            Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 1 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


In re:                                                 §       Chapter 11
                                                       §
CBL & ASSOCIATES                                       §
PROPERTIES, INC., et al.,                              §       Case No. 20-35226 (DRJ)
                                                       §
                    Debtors.1                          §       (Joint Administration Requested)
                                                       §       (Emergency Hearing Requested)

                      EMERGENCY MOTION OF DEBTORS
                     FOR INTERIM ORDER (I) AUTHORIZING
            THE DEBTORS TO USE CASH COLLATERAL, (II) DETERMINING
          ADEQUATE PROTECTION, (III) MODIFYING THE AUTOMATIC STAY,
     (IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF

        EMERGENCY RELIEF HAS BEEN REQUESTED. A VIDEO/TELEPHONIC
        HEARING WILL BE CONDUCTED ON THIS MATTER ON NOVEMBER 2,
        2020 AT 12:00 P.M. (PREVAILING CENTRAL TIME). PARTIES WISHING TO
        PARTICIPATE TELEPHONICALLY MUST DIAL IN USING THE COURT’S
        TELECONFERENCE SYSTEM AT 832-917-1510 AND ENTERING
        CONFERENCE CODE 205691.          PARTIES WHO ALSO WISH TO
        PARTICIPATE BY VIDEOCONFERENCE MAY DO SO BY USE OF AN
        INTERNET          CONNECTION,       USING      THE      WEBSITE
        GOTOMEET.ME/JUDGEJONES, SELECTING “JOIN A MEETING,” AND
        ENTERING MEETING CODE “judgejones”

        IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT
        EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST
        EITHER APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE
        PRIOR TO THE HEARING. OTHERWISE, THE COURT MAY TREAT THE
        PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

        RELIEF IS REQUESTED NOT LATER THAN NOVEMBER 2, 2020.




1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ proposed
    claims and noticing agent at https://dm.epiq11.com/CBLProperties. The Debtors’ service address for the purposes
    of these chapter 11 cases is 2030 Hamilton Place Blvd., Suite 500, Chattanooga, Tennessee 37421.




WEIL:\97691471\1\32626.0003
          Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 2 of 19




                    CBL & Associates Properties, Inc. and its debtor affiliates, as debtors and debtors

in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully

represent as follows in support of this motion (the “Motion”):2

                                            Preliminary Statement

                    1.        By this Motion, the Debtors seek authority, to the extent necessary and

applicable, to use Cash Collateral (as defined herein) of the Bank Lenders and the Property Lenders

(as defined herein) on a limited basis and solely to the extent necessary to maintain and operate

the Properties in the ordinary course.

                    2.        As set forth in the First Lien Credit Agreement and related documents, the

Bank Lenders have a security interest in rents generated by the Credit Facility Properties, but the

Administrative Agent does not have any perfected security interest with respect to any deposit

account control agreements, although certain Bank Lenders may purport to have a security interest

through control of certain accounts and could, subject to the automatic stay, exercise setoff rights

thereon. To the extent those rents enter the Debtors’ estates, the Debtors intend to segregate

postpetition rents—net of operating expenses applicable to the Credit Facility Properties, including

utilities, employee expenses, management fees, taxes, insurance costs, required capital

expenditures, tenant allowances, and other expenses incurred in the ordinary course of business—

and not commingle such cash with the Debtors remaining cash until the Court makes a

determination on the issues raised in the Debtors’ Emergency Motion for an Order (1) Granting a

Temporary Restraining Order and (2) Granting a Preliminary Injunction Enjoining Wells Fargo’s

Improper Exercise of Remedies (the “Bank Lender Litigation”).



2
  The facts and circumstances supporting the relief requested herein are set forth in the First Day Declaration (as
defined herein) filed contemporaneously herewith. Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the First Day Declaration.



                                                           2
WEIL:\97691471\1\32626.0003
          Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 3 of 19




                    3.        As demonstrated below and in the First Day Declaration, the Bank Lenders

are adequately protected because (a) the Bank Lenders are under-secured, as demonstrated by the

Debtors’ recent appraisals, (b) the Debtors are continuing to maintain and operate the Credit

Facility Properties, including maintaining insurance and making required capital and operating

expenditures, (c) the value of the Credit Facility Properties is likely to increase from current

historic lows as the Company progresses through to the other side of the pandemic, (d) as described

in the Cash Management Motion, all net rents of the Credit Facility Properties during the Interim

Period will be segregated and will not be used by the Debtors absent a further order authorizing

such use.

                    4.        As to the Debtors’ properties that are financed by commercial real-estate-

backed (CMBS), Non-Recourse Loans, and Recourse Loans (each as defined herein), those

properties are owned in whole or in part by certain non-Debtor entities (the “Non-Debtor

Property-Level Entities”). The Debtors do not believe the net proceeds that are distributed to the

Debtors from the Non-Debtor Property-Level Entities constitute Cash Collateral of the Property

Lenders, but seek authority to use any such cash to the extent the Property Lenders purport to have

an interest in those net proceeds, with the assurance that the Debtors and Non-Debtor Property-

Level Entities will continue to make ordinary course interest payments and satisfy other

obligations, subject to limited exceptions, arising under the applicable Property Level Loan

Documents (as defined herein).

                                                 Background

                    5.        Beginning on November 1, 2020 (the “Petition Date”), the Debtors each

commenced with this Court a voluntary case under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”). The Debtors are authorized to continue to operate their businesses and




                                                       3
WEIL:\97691471\1\32626.0003
          Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 4 of 19




manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No trustee, examiner, or statutory committee of creditors has been appointed

in these chapter 11 cases.           Contemporaneously herewith, the Debtors have filed a motion

requesting joint administration of their chapter 11 cases pursuant to Rule 1015(b) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 1015-1 of the Local Rules of

the United States Bankruptcy Court for the Southern District of Texas (the “Local Bankruptcy

Rules”).

                    6.        The Debtors commenced these chapter 11 cases on a prearranged basis with

the support of an ad hoc group holding over 62% of the outstanding principal amount under the

Debtors’ senior unsecured notes (the “Consenting Noteholders”). The Consenting Noteholders

have committed to support the comprehensive restructuring set forth in that certain Restructuring

Support Agreement (together with all exhibits and attachments thereto and as may be subsequently

amended in accordance with its terms, the “Restructuring Support Agreement”), dated as of

August 18, 2020, and in the restructuring term sheet attached thereto. Consistent with their

obligations under the Restructuring Support Agreement, the Debtors intend to file a proposed plan

of reorganization and disclosure statement with the Court in the near term and are seeking to

emerge from chapter 11 on an expedited timeframe.

                    7.        Additional information regarding the Debtors’ business, capital structure,

the Restructuring Support Agreement, and the circumstances leading to the commencement of

these chapter 11 cases is set forth in the Declaration of Mark Renzi in Support of Debtors’ Chapter

11 Petitions and First Day Motions, sworn to on November 2, 2020 (the “First Day Declaration”),

which has been filed with the Court contemporaneously herewith and is incorporated by reference

herein.




                                                       4
WEIL:\97691471\1\32626.0003
          Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 5 of 19




                                                 Jurisdiction

                    8.        The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§ 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before the

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                              Relief Requested

                    9.        Pursuant to sections 105, 361, 362(d), 363(c), 363(e), 503(b), and 507 of

the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004, and 9014, Local Rule 4001-1, and the

Procedures for Complex Chapter 11 Bankruptcy Cases (the “Complex Case Procedures”)

promulgated by the United States Bankruptcy Court for the Southern District of Texas

(the “Court”), the Debtors request entry of an interim order, substantially in the form attached

hereto as Exhibit A (the “Interim Order”), providing, among other things:

               a. authority for the Debtors’ limited use of Cash Collateral (as defined under section
                  363 of the Bankruptcy Code) of Wells Fargo Bank, National Association (“Wells
                  Fargo”) in its capacity as administrative agent (in such capacity,
                  the “Administrative Agent”) under that certain Credit Agreement, dated as of
                  January 30, 2019, by and among CBL & Associates Limited Partnership, as
                  borrower, the REIT, as parent, the lenders party thereto (the “Bank Lenders”; and
                  together with the Administrative Agent, the “First Lien Secured Parties”; such
                  First Lien Credit Agreement, the “First Lien Credit Agreement,” and together
                  with all related loan documents, the “First Lien Loan Documents”) solely to
                  maintain and cover the ordinary course operating expenses of the Credit Facility
                  Properties (as defined herein);

               b. authority for the Debtors to use Cash Collateral, if any, of the lenders
                  (the “Property Lenders” and, together with the First Lien Secured Parties, the
                  “Prepetition Secured Parties”) under certain non-recourse mortgage loans (the
                  “Non-Recourse Loans”) and certain other loans with recourse to the general credit
                  of the Operating Partnership, including constructions loans (the “Recourse Loans”
                  and, together with the Non-Recourse Loans, the “Property Level Loans” and,
                  together with all related loan documents, the “Property Level Loan Documents”
                  and, together with the First Lien Loan Documents, the “Prepetition Loan
                  Documents”), in accordance with the terms and conditions set forth herein;

               c. the determination of adequate protection for the Prepetition Secured Parties with
                  respect to their interests in the Properties (as defined herein);




                                                      5
WEIL:\97691471\1\32626.0003
          Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 6 of 19




               d. modification of the automatic stay of section 362 of the Bankruptcy Code
                  (the “Automatic Stay”) to the limited extent provided herein;

               e. a waiver of any applicable stay (including under Bankruptcy Rule 6004) with
                  respect to the effectiveness and enforceability of the Interim Order and providing
                  for the immediate effectiveness of the Interim Order;

               f. scheduling a final hearing (the “Final Hearing”) with respect to the relief requested
                  herein within thirty (30) days of the Petition Date and approving notice with respect
                  thereto in accordance with Bankruptcy Rules 4001(b) and (d); and

               g. entry of a final order approving the relief granted in the Interim Order (as such relief
                  may be modified on notice in advance of the Final Hearing) on a final basis
                  (the “Final Order”).

                                        Bankruptcy Rule 4001 Summary

                    10.       In accordance with Bankruptcy Rules 4001(b)(1)(B) and 4001(d)(1)(B) and

Rule 21 of the Complex Case Procedures, the following table summarizes the material terms of

the Interim Order:

  Provision and
   Applicable                                                Material Terms                                       Location
 Bankruptcy Rule
 Parties asserting
                                                                                                                  Interim
 an Interest in
                                                                                                                  Order,
 Cash Collateral          The Prepetition Secured Parties.
                                                                                                                  Preamble,
 Fed. R. Bankr. P.
                                                                                                                  (a)(i), (ii)
 4001(b)(1)(B)(i)
 Purposes for Use
 of Cash                  The Debtors have an immediate and ongoing need to use Cash Collateral to, among         Interim
 Collateral               other things, satisfy payroll and other working capital and general corporate           Order,
 Fed. R. Bankr. P.        purposes at the Property-Level Entities to the extent set forth in the Interim Order.   ¶ 11.
 4001(b)(1)(B)(ii)
 Budget
 Provisions
                          The Interim Order does not include any budget provisions.                               N/A
 Fed. R. Bankr. P.
 4001(b)(1)(B)(iii)
 Duration of Use
 of Cash
 Collateral /                                                                                                     Interim
                          The Debtors are authorized to use Cash Collateral pursuant to the Interim Order
 Termination                                                                                                      Order,
                          from the Petition Date pending entry of a Final Order.
 Date                                                                                                             ¶ 12.
 Fed. R. Bankr. P.
 4001(b)(1)(B)(iii)
 Termination
 Events                   The Interim Order does not include any termination events.                              N/A
 Fed. R. Bankr. P.
 4001(b)(1)(B)(iii)



                                                              6
WEIL:\97691471\1\32626.0003
          Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 7 of 19



 Liens, Cash             Adequate Protection for Bank Lenders. In consideration for the Debtors’ use of
 Payments or             Cash Collateral, the Debtors will:
 Adequate
                              i.    continue to operate and maintain their business and the Credit Facility
 Protection
                                    Properties in the ordinary course of business, including the payment of
 Provided for Use
                                    associated wages, management fees, taxes, insurance costs, necessary
 of Cash
                                    capital expenditures, tenant allowances, and other operational expenses;
 Collateral
                                    and
 Fed. R. Bankr. P.
 4001(b)(1)(B)(iv)            ii.   segregate all postpetition net proceeds from operation of the Credit
                                    Facility Properties.
                         Adequate Protection for Property Lenders. In consideration for the Debtors’ use of
                         Cash Collateral, to the extent the Property Lenders have valid interests in net
                         proceeds flowing from the Non-Debtor Property-Level Entities up to the Debtors,          Interim
                         the Debtors will use the rents generated by the Mortgage Loan Properties to:             Order,
                                                                                                                  ¶ 14.
                              i.    make ordinary course interest payments and satisfy other obligations,
                                    subject to limited exceptions, arising under the Property Level Loan
                                    Documents in accordance with the terms thereof; and
                              ii.   continue to operate the Mortgage Loan Properties in the ordinary course
                                    of business, including the payment of associated wages, management
                                    fees, taxes, insurance costs, necessary capital expenditures, tenant
                                    allowances, and other operational expenses.
                         Cash Management. As further adequate protection during the Interim Period, the
                         Debtors will maintain their cash management arrangements in a manner consistent
                         with those described in the Cash Management Motion and any corresponding order
                         of the Court with respect thereto.
 Liens on
 Avoidance
                         The Interim Order does not provide for any liens on avoidance actions or proceeds
 Actions                                                                                                          N/A
                         of avoidance actions.
 Fed. R. Bankr. P.
 4001(b)(1)(B)(iv)
 Carve Out               The Interim Order does not provide for a carve out for any fees or expenses. All
 Fed. R. Bankr. P.       parties’ rights are reserved with respect to allocation of professional fees and other
                                                                                                                  N/A
 4001(b)(1)(B)(iii)      expenses among the Debtors and the ability of the Debtors to surcharge collateral
                         of any secured party with respect thereto.
 Waiver or
 Modification of
                         The automatic stay under section 362 of the Bankruptcy Code will be modified to          Interim
 the Automatic
                         the extent necessary to implement and to effectuate the terms and provisions of the      Order,
 Stay
                         Interim Order.                                                                           ¶ 16.
 Fed. R. Bankr. P.
 4001(b)(1)(B)(iii)
 Section 506(c)
                         The Interim Order does not provide for a waiver of any the Debtors’ rights under
 Waiver
                         section 506(c) of the Bankruptcy Code or any similar principle of law. All rights        N/A
 Fed. R. Bankr. P.
                         are explicitly preserved.
 4001(b)(1)(B)(iii)
 Section 552(b)(1)
 Waiver                  The Interim Order does not provide for a waiver of any parties’ rights and benefits
                                                                                                                  N/A
 Fed. R. Bankr. P.       arising under section 552(b) of the Bankruptcy Code.
 4001(b)(1)(B)(iii)
 Stipulations of         The Interim Order does not contain any stipulations regarding the validity,
 the Debtors             perfection, and priority of the Prepetition Secured Claims and other obligations
                                                                                                                  N/A
 Fed. R. Bankr. P.       arising under the Prepetition Loan Documents and is without prejudice to the
 4001(b)(1)(B)(iii)      rights of any party to assert or contest such validity, perfection, and priority.




                                                             7
WEIL:\97691471\1\32626.0003
            Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 8 of 19



    Release, Waivers
    or Limitation on
    any Claim or          The Interim Order does not provide for any releases, waivers, or limitations on any
                                                                                                                 N/A
    Cause of Action       Claims (as defined in the Bankruptcy Code) or causes of action.
    Fed. R. Bankr. P.
    4001(b)(1)(B)(iii)

                                 Statement Regarding Significant Provisions

                    11.       The Interim Order does not contain any of the provisions (the “Significant

Provisions”)3 identified under Rule 21 of the Complex Case Procedures.

                              Debtors’ Prepetition Secured Debt and Collateral4

                    12.       Prepetition First Lien Claims. As of the Petition Date, pursuant to the First

Lien Loan Documents, the First Lien Secured Parties may assert prepetition claims against certain

of the Debtors in an aggregate amount equal to: (a) $439 million in aggregate principal amount of

term loans plus (b) $676 million in aggregate principal amount of revolving loans plus

(c) prepetition accrued interest and all fees, costs, expenses (including any attorneys’, financial

advisors’, and other professionals’ fees and expenses), premiums (if any), reimbursement

obligations, indemnification obligations, contingent obligations, and all other charges of whatever

nature, whether or not contingent, whenever arising, due, or owing, and all other Obligations (as

defined in the First Lien Credit Agreement) owing under or in connection with the First Lien Loan

Documents whether arising prepetition or postpetition, including postpetition interest at the default

rate (collectively, the “Prepetition First Lien Claims”).


3
  Significant Provisions consist of: (a) sale or plan confirmation milestones; (b) cross-collateralization; (c) roll ups;
(d) liens on avoidance actions or proceeds of avoidance actions; (e) default provisions and remedies; (f) releases of
claim against lender or others; (g) limitations on fees for advisors to official committees; (h) priming liens; and (i) any
other provision that limits the ability of estate fiduciaries to fulfill their duties under the Bankruptcy Code and
applicable law.
4
  A full description of the Debtors’ secured funded debt obligations, along with certain unsecured and other
obligations, is set forth in the First Day Declaration. This summary is qualified in its entirety by reference to the First
Day Declaration and, to the extent there are any inconsistencies between this summary and the First Day Declaration,
the First Day Declaration shall control. The Debtors are not stipulating to the validity of any security interests and all
parties’ rights to challenge the amount and secured nature of the claims are expressly preserved.



                                                            8
WEIL:\97691471\1\32626.0003
          Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 9 of 19




                    13.       The Prepetition First Lien Claims are secured in accordance with the terms

of the First Lien Loan Documents, including by direct or indirect pledges of certain of the Debtors’

properties (the “Credit Facility Properties”) from certain Debtor entities owning such Credit

Facility Properties (the “Credit Facility Property Entities” and, together with the Non-Debtor

Property-Level Entities, the “Property-Level Entities”).

                    14.       Prepetition Property Level Secured Claims.           As of the Petition Date,

pursuant to the Property Level Loans, the Property Level Lenders may assert prepetition claims

against certain non-Debtor affiliates in an aggregate amount equal to approximately $2 billion plus

prepetition accrued interest and all fees, costs, expenses, owing under or in connection with

Property Level Loans (collectively, the “Property Level Secured Claims” and, together with the

Prepetition First Lien Claims, the “Prepetition Secured Claims”).

                    15.       The Property Level Secured Claims are secured in accordance with the

Property Level Loan Documents, including by, among other things, mortgages and assignments

of leases and rents encumbering certain properties (the “Mortgage Loan Properties” and,

together with the Credit Facility Properties, the “Properties”) owned by the Non-Debtor Property-

Level Entities.

                          Debtors’ Need for and Proposed Use of Cash Collateral

                    16.       The Debtors require immediate access to Cash Collateral solely to maintain

and cover the ordinary course operating expenses of the Properties and avoid the operational and

administrative burden that would result if the Debtors were required to unnecessarily reconfigure

their cash management procedures to maintain the Properties.5




5
 The Debtors may seek expanded use of Cash Collateral or postpetition financing should the need arise during these
cases.



                                                        9
WEIL:\97691471\1\32626.0003
          Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 10 of 19




                    17.       Without a prompt grant of authority to use their cash according to these

terms, the Debtors will be forced to reconfigure their internal flow of funds to satisfy payroll,

management fees, taxes, and other expenses incurred in the ordinary course of operations at the

Properties. An inability to satisfy such obligations would significantly hinder the Property-level

operations and cause immediate and irreparable harm to the value of the Debtors’ estates to the

detriment of all stakeholders. Conversely, immediate access to Cash Collateral for the limited

purposes requested herein will maintain the status quo, preserve the value of the Properties and,

thereby, preserve the value of the Debtors’ estates, and permit the Debtors to continue to operate

as a going concern during the Interim Period (as defined herein). Accordingly, the use of Cash

Collateral in accordance with the terms of the Interim Order is essential to the Debtors’ ability to

minimize disruptions and maximize value for their estates and parties in interest.

                    18.       Initially, the Debtors seek authority for the limited use of Cash Collateral

until a Final Order has been entered by the Court (the “Interim Period”). During this Interim

Period, the Debtors will fund operations of the Property-Level Entities in the ordinary course in

accordance with the Interim Order. Thereafter, the Debtors will seek authority to use Cash

Collateral in accordance with a Final Order, which the Debtors will submit a proposed form of

order to the Court before the Final Hearing on this Motion.

                                          Basis for Relief Requested

     A.        Debtors Should be Authorized to Use Cash Collateral.

                    19.       A debtor’s use of property of the estate, including Cash Collateral, is

governed by section 363 of the Bankruptcy Code. Under section 363(c)(2) of the Bankruptcy

Code, a debtor may use Cash Collateral if “(A) each entity that has an interest in such cash

collateral consents; or (B) the court, after notice and a hearing, authorizes such use, sale, or lease

in accordance with the provisions of this section.” 11 U.S.C. § 363(c)(2). Section 363(e) of the


                                                       10
WEIL:\97691471\1\32626.0003
         Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 11 of 19




Bankruptcy Code further provides that parties with a security interest in a debtor’s cash collateral

are entitled to adequate protection as a condition to the debtor’s use of such assets. Id. § 363(e)

(“[O]n request of an entity that has an interest in property . . . to be used, sold or leased, by the

trustee, the court . . . shall prohibit or condition such use, sale or lease as is necessary to provide

adequate protection of such interest.”).

                    20.       The Bankruptcy Code does not expressly define “adequate protection” or

proscribe a particular form that it must take. See In re Las Torres Dev., L.L.C., 413 B.R. 687, 696–

97 (Bankr. S.D. Tex. 2009) (noting that the Bankruptcy Code “contains no specific, definitive

definition of adequate protection.”) (citing In re First S. Sav. Ass’n, 820 F.2d 700, 710 (5th Cir.

1987)); 11 U.S.C. § 361 (providing a non-exhaustive list of examples of adequate protection,

including (i) a lump sum or periodic cash payments; (ii) replacement liens; and (iii) administrative

priority claims). Generally, courts decide what constitutes adequate protection on a case-by-case

basis. See In re First S. Sav. Ass’n, 820 F.2d at 710 (noting, with respect to adequate protection,

that “[i]ts application is left to the vagaries of each case”) (quoting In re Becker Indus., 58 B.R.

725, 736 (Bankr. S.D.N.Y. 1986)); Resolution Tr. Corp. v. Swedeland Dev. Grp., Inc. (In re

Swedeland Dev. Grp., Inc.), 16 F.3d 552, 564 (3d Cir. 1994) (“[A] determination of whether there

is adequate protection is made on a case by case basis.”); In re Mosello, 195 B.R. 277, 289 (Bankr.

S.D.N.Y. 1996) (“The determination of adequate protection is a fact specific inquiry.”).

                    21.       Consistent with the purposes underlying the provision of adequate

protection, the Interim Order provides the Prepetition Secured Parties with sufficient provisions to

protect them from any diminution in value of their prepetition interests during the Interim Period.

                    22.       As set forth herein, with respect to the Bank Lenders, the Debtors are only

proposing to use Cash Collateral to pay the ongoing, ordinary course operational expenses of the




                                                      11
WEIL:\97691471\1\32626.0003
         Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 12 of 19




Credit Facility Properties. The Bank Lenders are inherently protected from any diminution in

value of their interest in the Credit Facility Properties because such use simply maintains

operations and preserves the value of the Credit Facility Properties securing the Prepetition First

Lien Claims. See In re 499 W. Warren St. Assocs., Ltd. P'ship, 142 B.R. 53, 56 (Bankr. N.D.N.Y.

1992) (“A secured creditor's interest in the collateral itself is adequately protected when a portion

of the rents are applied to its operation and maintenance.”); In re Pine Lake Vill. Apartment Co., 16

B.R. 750, 756 (Bankr.S.D.N.Y.1982) (same); In re R & G Properties, Inc., No. 08-10876, 2009

WL 2043875, at *6 (Bankr. D. Vt. July 6, 2009) (same). Further, the Bank Lenders’ interests in

rents from the Credit Facility Properties are similarly adequately protected when a portion of the

rents is reinvested in the property for operational expenses and maintenance. See In re 499 W.

Warren St. Assocs., Ltd. P'ship, 142 B.R. at 56-7 (“Funds so utilized contribute to the generation

of additional rents upon which that creditor's security interest subsequently attaches”); Federal

Nat. Mortg. Ass’n v. Dacon Bolingbrook Assocs. Ltd. P’ship, 153 B.R. 204 (N.D. Ill. 1993) (“[T]he

required adequate protection of [r]ents is satisfied to the extent the Debtor reinvests the rents in

the operation and maintenance of the property because the value of the secured creditor’s interest

in its collateral will thereby be increased.”).

                    23.       Additionally, all net proceeds from the Credit Facility Properties will be

segregated and held in escrow by the Debtors and will not be used by the Debtors pending further

interim or Final Order authorizing use of such funds. As such, the Bank Lenders are not entitled

to any additional adequate protection as the Debtors use of Cash Collateral will not result in any

diminution in value of their interests.

                    24.       Further, the Debtors are ultimately not requesting any relief that they would

not otherwise be entitled to under the Bankruptcy Code. Absent satisfaction of ordinary course




                                                       12
WEIL:\97691471\1\32626.0003
         Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 13 of 19




business expenses, the operations of the Credit Facility Properties would be severely hindered,

which, in turn, would result in a diminution in value of the Bank Lenders’ interests therein. If the

Debtors were required to use cash generated by other Debtor entities to preserve the value of the

Credit Facility Properties, the Debtors would preserve all rights to recover such associated costs

and expenses from the Bank Lenders pursuant to section 506(c) of the Bankruptcy Code.

Authorizing the use of Cash Collateral to operate the Credit Facility Properties simply maintains

the status quo and preserves the value of the Debtors’ estates by avoiding the administrative burden

and expense that would be associated with the Debtors funding the operations and later seeking to

recover those expenses.

                    25.       With respect to the Property Lenders, as stated above and detailed in the

First Day Declaration, the Property Level Secured Claims are secured by interests in the Mortgage

Loan Properties, which are owned wholly or in part by the Non-Debtor Property-Level Entities.

Solely to the extent the Property Lenders have valid interests in net proceeds distributed from the

Mortgage Loan Properties to the Debtors, they are likewise adequately protected from any

diminution in value of those interests. The Debtors will use the rents generated by the Mortgage

Loan Properties to (a) make ordinary course interest payments and satisfy other obligations,

subject to limited exceptions, arising under the Property Level Loan Documents in accordance

with the terms thereof, and (b) operate and preserve the value of the Mortgage Loan Properties in

the ordinary course of business by paying associated wages, management fees, taxes, and other

operational expenses. As such, the Property Lenders are adequately protected from any diminution

in value of their interests associated with the Debtors’ use of Cash Collateral.

                    26.       The Debtors respectfully submit that the proposed adequate protection

sufficient for the Debtors to continue to use Cash Collateral for the limited purposes requested




                                                      13
WEIL:\97691471\1\32626.0003
          Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 14 of 19




herein. Accordingly, the Court should determine that the adequate protection package is fair and

reasonable, satisfies the requirements of sections 363(c)(2) and 363(e) of the Bankruptcy Code,

and in the best interests of the Debtors and their estates.

     B.        Automatic Stay Should Be Modified to a Limited Extent

                    27.       The relief requested herein contemplates a limited modification of the

automatic stay to permit the Debtors and each of the Prepetition Secured Parties to perform the

transactions and actions contemplated or permitted by the Interim Order.

                    28.       Courts typically approve stay modifications of this when requested in

connection with a debtor’s request to use Cash Collateral. See, e.g., In re Gavilan Res., LLC, No.

20-32656 (MI) (Bankr. S.D. Tex. May 18, 2020) (Docket No. 55) (approving provision modifying

automatic stay in connection with debtors’ use of cash collateral); In re EP Energy Corp., No. 19-

35654 (MI) (Bankr. S.D. Tex. Oct. 4, 2019) (Docket No. 62) (same); In re Jones Energy, Inc., No.

19-32112 (DRJ) (Bankr. S.D. Tex. Apr. 15, 2019) (Docket No. 78) (same); In re Westmoreland

Coal Co., No. 18-35672 (DRJ) (Bankr. S.D. Tex. Oct. 10, 2018) (Docket No. 92) (same); In re

Seadrill Ltd., No. 17-60079 (DRJ) (Bankr. S.D. Tex. Sept. 13, 2017) (Docket No. 98) (same); In

re Sherwin Alumina Co., LLC, No. 16-20012 (DRJ) (Bankr. S.D. Tex. Jan. 13, 2016) (Docket No.

76) (same).

                    29.       Here, the stay relief provisions are a reasonable exercise of the Debtors’

business judgment, are appropriate under the present circumstances, and, accordingly, should be

approved.

     C.        Interim Relief Is Warranted

                    30.       Under Bankruptcy Rule 4001(b), the Court may grant interim relief under

section 363(c) of the Bankruptcy Code where, as here, such relief is “necessary to avoid immediate

and irreparable harm to the estate pending a final hearing.” In evaluating requests for interim


                                                      14
WEIL:\97691471\1\32626.0003
          Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 15 of 19




relief, courts generally apply the same business judgment standard applicable to other business

decisions. See, e.g., In re Ames Dep’t Stores, Inc., 115 B.R. at 40. Courts in this district routinely

authorize debtors to use cash collateral on an interim basis to prevent immediate and irreparable

harm to their estates. See, e.g., In re EP Energy Corp., No. 19-35654 (MI) (Bankr. S.D. Tex. Oct.

4, 2019) (Docket No. 62) (approving debtors’ use of cash collateral on an interim basis); In re

Jones Energy, Inc., No. 19-32112 (DRJ) (Bankr. S.D. Tex. Apr. 15, 2019) (Docket No. 78) (same);

In re Westmoreland Coal Co., No. 18-35672 (DRJ) (Bankr. S.D. Tex. Oct. 10, 2018) (Docket No.

92) (same); In re Seadrill Ltd., No. 17-60079 (DRJ) (Bankr. S.D. Tex. Sept. 13, 2017) (Docket

No. 98) (same); In re Sherwin Alumina Co., LLC, No. 16-20012 (DRJ) (Bankr. S.D. Tex. Jan. 13,

2016) (Docket No. 76) (same).

                    31.       Here, the Debtors and their estates will suffer immediate and irreparable

harm if the relief requested herein is not granted on an interim basis. The Debtors’ business

depends on their ability to maintain property-level operations, including using property-level rent

proceeds to satisfy the operational expenses of such properties. Deviation from the ordinary course

cash management mechanics at the property levels will be overly burdensome on the Debtors and

divert time and resources that would be better allocated towards implementing the contemplated

restructuring. Accordingly, the Court should grant the relief requested herein on an interim basis.

     D.        Court Should Schedule a Final Hearing

                    32.       Pursuant to Bankruptcy Rule 4001(b)(2), the Debtors request that the Court

schedule a hearing to consider entry of the Final Order. The Debtors request that they be

authorized to serve a copy of the signed Interim Order, which fixes the time and date for the filing

of objections, if any, by first class mail upon the notice parties listed below and that such notice of

the Final Hearing be deemed sufficient under Bankruptcy Rule 4001(b)(3).




                                                      15
WEIL:\97691471\1\32626.0003
         Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 16 of 19




                              Debtors Have Satisfied Bankruptcy Rule 6003(b)

                    33.       Pursuant to Local Bankruptcy Rule 9013-1, the Debtors respectfully request

emergency consideration of this Motion under Bankruptcy Rule 6003, which provides that the

Court may grant relief within the first twenty-one (21) days after the Petition Date to the extent

such relief is necessary to avoid immediate and irreparable harm. As described herein and in the

First Day Declaration, the relief requested is essential to avoid the immediate and irreparable harm

that would be caused by the Debtors’ inability to transition smoothly into chapter 11. Accordingly,

the Debtors submit that the requirements of Bankruptcy Rule 6003 are satisfied.

                                      Bankruptcy Rules 6004(a) and (h)

                    34.       To implement the foregoing successfully, the Debtors request that the Court

find that notice of the Motion is adequate under Bankruptcy Rule 6004(a) under the circumstances,

and waive the 14-day stay of an order authorizing the use, sale, or lease of property under

Bankruptcy Rule 6004(h). As explained above and in the First Day Declaration, the relief

requested herein is necessary to avoid immediate and irreparable harm to the Debtors.

Accordingly, ample cause exists to justify finding that the notice requirements under Bankruptcy

Rule 6004(a) have been satisfied and to grant a waiver of the 14-day stay imposed by Bankruptcy

Rule 6004(h), to the extent such notice requirements and such stay apply.

                                            Reservation of Rights

                    35.       Nothing contained herein is intended to be or shall be deemed as (i) an

admission as to the validity of any claim against the Debtors, (ii) a waiver or limitation of the

Debtors’ or any party in interest’s rights to dispute the amount of, basis for, or validity of any

claim, (iii) a waiver of the Debtors’ rights under the Bankruptcy Code or any other applicable

nonbankruptcy law, (iv) an agreement or obligation to pay any claims, (v) a waiver of any claims

or causes of action which may exist against any creditor or interest holder, (vi) an admission as to


                                                       16
WEIL:\97691471\1\32626.0003
         Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 17 of 19




the validity of any liens satisfied pursuant to this Motion, or (vii) an approval, assumption,

adoption, or rejection of any agreement, contract, lease, program, or policy under section 365 of

the Bankruptcy Code. Likewise, if the Court grants the relief sought herein, any payment made

pursuant to the Court’s order is not intended to be and should not be construed as an admission to

the validity of any claim or a waiver of the Debtors’ rights to dispute such claim subsequently.

                                                    Notice

                    36.       Notice of this Motion will be provided to (i) the U.S. Trustee; (ii) the

holders of the thirty (30) largest unsecured claims against the Debtors on a consolidated basis;

(iii) Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, Bank of America Tower, New York,

NY 10036 (Attn: Michael Stamer, Meredith Lahie, and Kevin Zuzolo), on behalf of the Consenting

Noteholders; (iv) Jones Day, 250 Vesey Street, New York, NY 10281 (Attn: David Paulson, Brett

Barragate, and Benjamin Rosenblum), on behalf of the Administrative Agent; (v) the Internal

Revenue Service; (vi) the United States Attorney’s Office for the Southern District of Texas;

(vii) the Securities and Exchange Commission; and (viii) any other party entitled to notice

pursuant to Local Bankruptcy Rule 9013-1(d) (collectively, the “Notice Parties”). The Debtors

believe that no further notice is required under the circumstances.

                                            No Previous Request

                    37.       No previous request for the relief sought herein has been made by the

Debtors to this or any other court.




                                  [Remainder of page intentionally left blank]




                                                      17
WEIL:\97691471\1\32626.0003
         Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 18 of 19




                    WHEREFORE the Debtors respectfully request entry of the Proposed Orders

granting the relief requested herein and such other and further relief as the Court may deem just

and appropriate.

Dated: November 2, 2020
       Houston, Texas
                                             Respectfully submitted,

                                               /s/ Alfredo R. Pérez
                                             WEIL, GOTSHAL & MANGES LLP
                                             Alfredo R. Pérez (15776275)
                                             700 Louisiana Street, Suite 1700
                                             Houston, Texas 77002
                                             Telephone: (713) 546-5000
                                             Facsimile: (713) 224-9511
                                             Email: Alfredo.Perez@weil.com
                                             -and-
                                             WEIL, GOTSHAL & MANGES LLP
                                             Ray C. Schrock, P.C. (pro hac vice admission pending)
                                             Garrett A. Fail (pro hac vice admission pending)
                                             Moshe A. Fink (pro hac vice admission pending)
                                             767 Fifth Avenue
                                             New York, New York 10153
                                             Telephone: (212) 310-8000
                                             Facsimile: (212) 310-8007
                                             Email: Ray.Schrock@weil.com
                                                     Garrett.Fail@weil.com
                                                     Moshe.Fink@weil.com

                                             Proposed Attorneys for Debtors
                                             and Debtors in Possession




                                               18
WEIL:\97691471\1\32626.0003
         Case 20-35226 Document 16 Filed in TXSB on 11/02/20 Page 19 of 19




                                       Certificate of Service

I hereby certify that on November 2, 2020, a true and correct copy of the foregoing document was
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas, and will be served as set forth in the Affidavit of Service to be filed by
the Debtors’ proposed claims, noticing, and administrative agent.



                                                         /s/ Alfredo R. Pérez
                                                        Alfredo R. Pérez




WEIL:\97691471\1\32626.0003
